Russell, J.
1. Under the facts of this case, the recorder was fully authorized to conclude that the defense was merely a subterfuge, and that the accused was himself the seller, or, in any event, interested' in the sale, and was not an agent for a purchaser. All who participate, either directly or aeeessorily, in the violation of municipal ordinances may be treated as principals. There are no accessories in misdemeanors, but all who are in any wise concerned in the -violation of the law are principals. Christian v. State, 9 Ga. App. 61 (70 S. E. 258).
2. While, in a prosecution for violation of a municipal ordinance prohibiting the keeping of intoxicating liquors for sale, it is essential to show that the liquid kept by the accused was in fact intoxicating, the fact that the accused accepted from a common carrier, as whisky, several shipments designated as whisky, receipting for them as whisky, authorizes the inference that the contents of the shipments were whisky, as they purported to be, and as the accused apparently understood them to be. See Tompkins v. State, 2 Ga. App. 639 (58 S. E. 1111). - Judgment affirmed.